DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-36 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-29, drawn to compounds of Formula (I) and composition thereof, in the reply filed on October 18, 2021 is acknowledged.
Claims 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18, 2021.
	Applicant’s election of the species of the compound of Example 11 is also acknowledged.  The elected species was not found in the prior art and the election of species requirement of the previous office action is hereby withdrawn, and full scope of the elected invention of Group I is under examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In the specification, the term “Example 2” appears in two places – at page 92, last line, and page 95, line 3.  Further,  --.
Appropriate correction is required.

Claim Objections
Claims 1-29 are objected to because of the following informalities:  
In claim 1, last line it is recited: “… or a pharmaceutically acceptable salt, isotope, … … thereof”; and in claims 2-29, it is recited: “… or a pharmaceutically acceptable salt, … , isotopic variant, … thereof”.  The terms used in claims should be consistent throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I), or the compounds listed in claims 26-27, or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for an isotope or isotopic variant of a compound of Formula (I), .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the 
	The above factors, regarding the present invention are summarized as follows:
(a)	The nature of the invention and the state of the prior art:
The invention is drawn to a compound of Formula (I) and besides other choices, to ‘isotope1’ or ‘isotopic variant’ thereof.  Even a cursory calculation of the number of compounds embraced by the instant Formula (I) based on the generic definition of alkyl, alkenyl, cycloalkyl, etc., all of which may be further substituted, would result in millions, if not billions of compounds. This is of course not the accurate number and the true number of compounds would far exceed this number of compounds. Thus the genus embraced in these claims is too large and added to that any isotopic variation would result in trillions or more compounds.
 As recited, instant claims are reach thorough claim wherein based on the fact that the number of compounds of Formula (I) disclosed in the specification, it is claimed that any compound of the genus of Formula (I) can be isotopically enriched or labeled.  The specification discloses that ‘unlabeled forms as well as isotopically labeled forms of the invention compounds are intended’ (see page 13, lines 4-21).  However, there are no examples of ‘isotopic variants’ or ‘isotopically labeled’ compounds intended within the scope of the compounds of Formula (I).  The specification provides ‘examples of isotopes that can be incorporated into compounds of the invention include isotopes of hydrogen, carbon, nitrogen, oxygen, phosphorous, fluorine, chlorine and iodine, such as 2H, 3H, 11C, 13C, …’, see lines 4-21 of page 13.  The specification, however, does not provide any specific examples of ‘isotopes’ or ‘isotopic variants’ of any of the claimed compounds.

For example, if the process involves replacement of a halogen with deuterium by catalytic deuteration with D2 then presence of halogen in various variable groups of compounds of Formula (I) will also undergo such a replacement reaction.  In addition presence of unsaturated groups will also undergo deuteration. Similarly direct exchange of H with D will occur any available position not necessary or specifically.  Specification merely suggests ‘isotopically labeled’ (see page 13) but does not teach or suggest how to perform such an isotopic labeling process, including deuteration to produce deuterated compounds. There is no teaching of making a suitable precursor. In addition there is no single example in the specification showing how to perform the deuterium labeling. Given the general nature of the isotopic labeling embraced, it would not be possible for one trained in the art to redeem such an isotopic labeling as a routine process.
For example, if the isotope is positron emitter, with such plethora of choices of variable groups embraced in Formula (I), it is not clear from the specification how one would incorporate 3H, 11C or 14C and what precursor to make.  The same is true for isotope labeling with a single photon emitter.
As noted above, isotope labeling, in general, is a specialized art.  Particularly, radiolabeling with positron emitters is much more specialized art due time constrain imposed by the short half-life the positron emitters. Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting precursor from the desired final product.  A reaction, which works for a particular precursor, may not work for other precursor. The art is not predictable. Thus the breadth of the instants claims which is broad to include any available position for 11C labeling and use of the resultant compound lacks adequate support in the specification. The same is true for various other radiolabels or isotope where one need to design a suitable precursor and develop a process for each compound. See Pimlott SL., Nucl. Med. Commun. 26(3): 183-188, 2005 (PubMed Abstract provided).
(b)	The predictability or lack thereof in the art:
Hence the process as applied to the above-mentioned isotopically enriched compounds claimed by the applicant with a huge genus of variously substituted compounds of Formula (I), to be labeled with any isotopic variant is not art-recognized process and hence there should be adequate enabling disclosure in the specification with working example(s) to make the compound of Formula (I) with related isotope or isotopic variant claimed.
(c)	The amount of direction or guidance present:
 Examples illustrated in the experimental section or written description offer no guidance or teachings as to the process of making variously substituted compound of Formula (I) labeled with any isotope or isotopic variant.  Examples of unlabeled compounds shown therein cannot be 
(d)	The presence or absence of working examples:
Although examples show the process of making instant compounds, as noted above, they are limited to process of making a compound of Formula (I) and not the ‘isotopes’ or ‘isotopic variants’ thereof. There are no representative examples showing the viability of the process for plurality of variable groups labeled with any isotope generically embraced in the instant claims.  
(e)	The breadth of the claims: 
Specification has no support, as noted above, for all isotopic variants, isotopically enriched or isotopically labeled compounds of Formula (I) and there is no guidance as to what precursor is suitable for process of making isotopically labeled compounds of Formula (I) with various variable groups and there is also no valid chemical reasoning for one trained in the art to expect that all isotopes or isotopic variants would be applicable and share the same use embraced.
(f)	The quantity of experimentation needed:
The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above. Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired structure, namely one compound of Formula (I) labeled with various isotopes embraced in the instant claims.

Also note MPEP 2164.08(b) which states that claims that read on "... significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative".  Clearly that is the case here. 
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
MPEP §2164.01(a) states, "A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was 'filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)." That conclusion is clearly justified here and undue experimentation will be required to practice Applicants' invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11, 16, 24, 26, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cisar et al., WO 2020/161663 (effective filing date: February 7, 2019).  The instant claims read on reference disclosed compounds, see the compound under Example 10, Step G, page 80, lines 15-16; and the compound under Example 14, Step D, page 87, lines 25-26.

    PNG
    media_image1.png
    43
    490
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    47
    488
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


	Receipt is acknowledged of the Information Disclosure Statements filed on August 6, 2020; and October 18, 2021 and copies are enclosed herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 1, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In claim 1, the last line recites “isotope” and the dependent claims 2-25, independent claims 26-27, and dependent claims 28-29, recite “isotopic variant”.